Civilian pay. — Plaintiff, formerly employed as a radio information specialist with the Voice of America, sues to recover back pay on the ground that her resignation in April 1961 was involuntary and violated her rights under the Lloyd-La Follette Act and the due process law provision of the Fifth Amendment to the Constitution. The case came before the court on the parties’ cross-motions for summary judgment. On consideration thereof and after oral argument, the court concluded that plaintiff’s petition failed to state a cause of action, that there was no violation of any statute or regulation, that she had failed to show that her resignation was involuntary and had not presented sufficient a case to warrant a trial on that issue. The court was disposed to accept the determination of the Civil Service Commission that plaintiff’s resignation was voluntary as adequately supported, and accordingly concluded that she had no claim against the Government for back pay. Popham v. United States, 151 Ct. Cl. 502 (1960). The petition was dismissed on October 22, 1965.